                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

MICHAEL K. BROOKS
ADC #142122                                                                           PLAINTIFF

v.                              Case No. 4:16-cv-00847-KGB/JJV

JASON MEADOUGH, Sergeant,
Wrightsville Unit; et al                                                          DEFENDANTS

                                              ORDER

       The Court has received the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 49). No objections have been filed, and the time

to file an objection has passed. After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Dkt. No. 49).

       The Court writes separately to address plaintiff Michael K. Brooks’ appeal of magistrate

judge decision (Dkt. No. 50). Mr. Brooks filed this motion after the time to file objections to Judge

Volpe’s Proposed Findings and Recommendations had passed. Instead of arguing specific points

related to the Proposed Findings and Recommendations, Mr. Brooks requests the appointment of

counsel, copies of documents necessary for an appeal, and the appointment of counsel on appeal

(Id.). Even if this Court considers Mr. Brooks’ appeal of magistrate judge decision as an objection

to the Proposed Findings and Recommendations, upon a de novo review, the Court would still

adopt the Proposed Findings and Recommendations as this Court’s findings in all respects (Dkt.

No. 49).

       To the extent Mr. Brooks appeals Judge Volpe’s prior decisions in this matter, the standard

of review applicable to an appeal of a magistrate judge’s order on nondispositive issues is
extremely deferential. The Court must affirm an order by a magistrate judge unless it is “clearly

erroneous or contrary to law.” Fed. R. Civ. P. 72(a). In reviewing the record in this matter, the

Court does not find Judge Volpe’s determinations to be clearly erroneous or contrary to law. The

Court will not reverse Judge Volpe’s decisions.

       To the extent Mr. Brooks’ appeal is intended to renew his request for the appointment of

counsel, on two separate occasions, Mr. Brooks previously requested the appointment of counsel

in this case, and Judge Volpe denied both of his motions (Dkt. Nos. 16, 34). For the second motion

to appoint counsel, Judge Volpe denied Mr. Brooks’ request because Mr. Brooks appeared to be

able to litigate this matter on his own. Judge Volpe instructed Mr. Brooks that he could renew his

objection and request the appointment of counsel, if this matter proceeded past the dispositive

motions stage (Dkt. No. 34). Those determinations specifically were not clearly erroneous or

contrary to law. The Court affirms Judge Volpe’s decisions.

       Because the Court adopts the Proposed Findings and Recommendations, the Court grants

the defendants’ motion for summary judgment. This case will not proceed past the dispositive

motions stage before this Court. For this reason, the Court denies Mr. Brooks’ request for

appointment of counsel.

       Mr. Brooks requests “any and all document that are [needed] to Appeal the previous

decision of the afore mentioned Judge’s decision.” (Dkt. No. 50). Mr. Brooks also requests the

correct and updated forms to request appointment of counsel for the duration of the proceedings

(Id.). The Court denies Mr. Brooks’ request for all documents needed to appeal this decision

because it is unclear what portion of the record he is requesting. Instead, the Court directs the

Clerk of the Court to mail a docket sheet to Mr. Brooks, who may then file a motion for copies

that identifies, by docket number, the documents of which he seeks copies. To the extent Mr.



                                                  2
Brooks requests a correct and updated form to request appointment of counsel, if Mr. Brooks opts

to appeal this Court’s determination and judgment, at that time Mr. Brooks may renew his request

for appointment of counsel. The Court directs the Clerk of Court to forward to Mr. Brooks the

forms necessary to file an appeal in this matter.

       It is, therefore, ordered that:

       1.      The Court adopts the Proposed Findings and Recommendations (Dkt. No. 49). The

Court grants defendants’ motion for summary judgment (Dkt. No. 46). The Court dismisses with

prejudice Mr. Brooks’ claims for inadequate medical care against defendants Sergeant Jason

Meadough and Sergeant Daniel Laminack, employees of the Wrightsville Unit, in both their

individual and official capacities.

       2.      The Court declines to find that any of Judge Volpe’s prior determinations on

nondispositive matters were clearly erroneous or contrary to law and therefore denies Mr. Brooks’

appeal of magistrate decision (Dkt. No. 50).

       3.      The Court denies Mr. Brooks’ request for appointment of counsel (Dkt. No. 50).

       4.      The Court denies Mr. Brooks’ request for copies (Dkt. No. 50). The Court directs

the Clerk of the Court to mail a docket sheet to Mr. Brooks, who may then file a motion for copies

that identifies, by docket number, the documents of which he seeks copies.

       5.      The Court denies Mr. Brooks’ request for the form to request appointment of

counsel (Dkt. No. 50). The Court directs the Clerk of the Court to mail to Mr. Brooks the forms

necessary for him to file an appeal in this matter. Mr. Brooks may renew his request for the

appointment of counsel on appeal.




                                                    3
       6.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the recommendations and the accompanying Judgment would not

be taken in good faith.

               So ordered this 26th day of March, 2019.



                                                   _____________________________________
                                                   Kristine G. Baker
                                                   United States District Judge




                                               4
